Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments/remarks with respect to claim 1 have been fully considered but are moot because the arguments do not directly apply to the new combination of references being used in the current rejection.
Claims 1, 3-4, 7-8, 17 and 19-32 will not be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Allowable Subject Matter
Claims 23-24, 26-29, 31-32 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



Claims 1, 3-4, 7-8, 17 and 19-22 rejected under 35 U.S.C. 103 as being unpatentable over US 20170109122 A1 to Schmidt et al., (hereinafter ‘Schmidt’) in view of CN102420010 (A) to Jiaming (provided in the IDS filed 2/09/2021).

Regarding claim 1, Schmidt discloses a method for screen recording, performed on a client (para [0045], client device; also para [0061] and fig. 2, video capture module 206), comprising: 
receiving a screen recording instruction (para [0105], fig 13A and 13 B, user interface for launching a screencasting session).
 Schmidt further teaches collecting and mixing audio layers of different applications in response to the screen recording instruction (para [0081], [0084]-[0086], [0105], figs. 7,  8 and 13), but fails to explicitly disclose for each respective audio play unit of a plurality of audio play units of a player, collecting respective audio data of the respective audio play unit and periodically encoding the respective audio data to obtain respective encoded audio data in response to the screen recording instruction, and superposing encoded audio data of the plurality of audio play units to obtain merged audio data.
However, in analogous art, Jiaming discloses for each respective audio play unit of a plurality of audio play units of a player, collecting respective audio data of the respective audio play unit and periodically encoding the respective audio data to obtain respective encoded audio data (see para [0023]-[0024]: multiple audio channels are separately copied and recorded to a 
Schmidt teaches merging video data of the player with the merged audio data to obtain screen recording data (para [0091] and fig. 10).  
It would have been obvious to one with ordinary skill, in the art before the effective filing date of the invention, to modify the teachings of Schmidt in view of the above teachings of Jiaming in order to flexibly customize the output audio data accuracy and format (Jiaming, para [0004]-[0005]).

Regarding claim 3, Schmidt modified by Jiaming discloses the method according to claim 1, wherein before receiving a screen recording instruction, the method further comprises: 
obtaining an audio play parameter of each audio play unit in the player when the player is initialized (Schmidt teaches, see para [0033]-[0034], the mobile device may be configured to automatically record on the launch of certain applications; also para [0079], applications are able to specify the audio tracks to be recorded, as well as the underlying support to create a mix of those tracks for duplication and delivery to the encoder. Note, an ‘audio play parameter’ may be broadly interpreted as corresponding to whether or not to include a particular layer in the recording mix and a particular volume level); and 
collecting audio data for each audio play unit based on the audio play parameter of each audio play unit and encoding collected audio data based on a preset audio unified encoding parameter (Schmidt teaches, see para [0060], the audio encoder 220 selects and configures the codec at the start of a live streaming session based on the available hardware at the mobile device. Note, therefore the selected codec may correspond to the unified encoding parameter, 
It would have been obvious to one with ordinary skill, in the art before the effective filing date of the invention, to modify the teachings of Schmidt in view of the above teachings of Jiaming in order to flexibly customize the output audio data accuracy and format (Jiaming, para [0004]-[0005]).

Regarding claim 4, Schmidt modified by Jiaming discloses the method according to claim 3, further comprising: 
managing audio collecting and encoding when the screen recording instruction is received, to simultaneously collect audio data of the plurality of audio play units (Schmidt teaches the screen recording instruction as per the rejection of claim 1, and Jiaming teaches simultaneously collect audio data of the plurality of audio play units, para [0023]-[0024]); and 
managing the audio collecting and encoding when an end instruction is received, to simultaneously stop collecting the audio data of the plurality of the audio play units (Schmidt teaches a screencast session may be started or stopped by an application, para [0056], the or by the user, para [0101]; also, a ‘session’ involves recording multiple layers, e.g. para [0024])
The motivation to combine the references is the same as per the rejection of claim 1.

Regarding claim 7, Schmidt modified by Jiaming discloses the method according to claim 3, and Schmidt further teaches determining an on-going screen recording state, and performing a corresponding processing based on the screen recording state, wherein the screen 

Regarding claim 8, Schmidt modified by Jiaming discloses the method according to claim 1, and Schmidt further teaches: collecting video data of the player based on a preset video collecting parameter when the screen recording instruction is received (para [0071] and fig. 3).  

Regarding claims 17 and 19-22, the terminal device for screen recording of claims 17 and 19-22 is rejected based on the same rationale as the method for screen recording of claims 1, 3-4 and 7-8, respectively, because the client device of Schmidt (para [0045]) is equivalent to a terminal device and includes a memory communicatively coupled to the at least one processor; wherein the memory stores instructions which, when executed by the at least one processor, cause the at least one processor to perform the associated method (para [0102]-[0103]).

s 25 and 30 rejected under 35 U.S.C. 103 as being unpatentable over Schmidt in view of Jiaming, further in view of US 20180268870 A1 to Chen et al. (hereinafter ‘Chen’).

Regarding claim 25, Schmidt modified by Jiaming discloses the method according to claim 7, and Schmidt further teaches wherein the screen recording state is determined as the cancel state (para [0092]), but fails to explicitly disclose: wherein the screen recording state is determined as the cancel state in a case that an end operation is triggered when a minimum duration requirement for a screen recording duration is not satisfied after screen recording starts, or, a cancel operation is triggered when the screen recording starts and does not end normally or abnormally.
However, in analogous art, Chen discloses wherein the screen recording state is determined as the cancel state in a case that an end operation is triggered when a minimum duration requirement for a screen recording duration is not satisfied after screen recording starts (para [0165]: “When it is determined that the recording duration is less than or equal to the minimum preset recording duration, the recording pause mode is entered”).
It would have been obvious to one with ordinary skill, in the art before the effective filing date of the invention, to modify the teachings of modified Schmidt further in view of the above teachings of Chen in order to prevent recording of a video clip not long enough for the terminal to generate, by using a video terminal APP, continuous frames recognizable to eyes (Chen, para [0074]).

Regarding claim 30, the terminal device of claim 30 is rejected based on the same rationale as the method of claim 25.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN R SMITH whose telephone number is (571)270-1318.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thai Q Tran can be reached on (571) 272-7382.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/STEPHEN R SMITH/Examiner, Art Unit 2484  

/THAI Q TRAN/Supervisory Patent Examiner, Art Unit 2484